UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6916


CHARLES EDWARD GARY,

                       Plaintiff – Appellant,

          v.

SHERIFF MIKE MONDUL; DANVILLE CITY JAIL; DR. LAWRENCE WANG;
MAYOR SHERMAN SAUNDERS; DANVILLE CITY,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:14-cv-00103-NKM-RSB)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Edward Gary, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Edward     Gary          seeks    to    appeal    the        district

court’s     order    dismissing       his        claim     against      some        of   the

Defendants without prejudice, but allowing his claim against the

remaining      Defendant   to   proceed.                This   court     may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory        and       collateral      orders,        28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Gary seeks

to    appeal    is    neither     a    final        order       nor     an     appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                DISMISSED




                                            2